     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2868 Page 1 of 21



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    FREDERICK J. JUROSKY,                                Case No.: 19cv706 JM (BGS)
12                                        Plaintiff,
13    v.                                                   ORDER ON PLAINTIFF’S MOTION
                                                           FOR ATTORNEYS’ FEES, COSTS
14    BMW OF NORTH AMERICA, LLC,
                                                           AND EXPENSES
15                                      Defendant.
16
17
18          Plaintiff Frederick Jurosky moves the court, pursuant to California’s Song-Beverly
19    Consumer Warranty Act (“the Song-Beverly Act”), CAL. CIV. CODE § 1794(d), to award
20    him $198,716.38 in attorneys’ fees, costs, and expenses. (Doc. No. 23-1.) Also before the
21    court are the parties’ cross motions to retax costs. (Doc. Nos. 65, 66.) The motions have
22    been briefed and the court finds them suitable for submission without oral argument in
23    accordance with Civil Local Rule 7.1(d)(1). For the below reasons, the motions are
24    GRANTED IN PART and DENIED IN PART.
25          I.     BACKGROUND
26          On March 5, 2013, Plaintiff purchased a used 2010 BMW 750Li for $61,298.40. As
27    a result of alleged engine, oil consumption, and electrical defects, Plaintiff took the vehicle
28

                                                       1
                                                                                      19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2869 Page 2 of 21



 1    to the dealership multiple times for repairs. BMW was unable to repair the vehicle and did
 2    not offer to buy back the vehicle.
 3            On July 17, 2018, Plaintiff filed his Complaint against BMW, as well as the
 4    dealership,1 in California Superior Court for the County of Sacramento. Plaintiff alleged
 5    violations of the Song-Beverly Act, CAL. CIV. CODE § 1790-1795.8. BMW filed a motion
 6    for change of venue on September 6, 2018. On October 10, 2018, the motion for change
 7    of venue was granted and the case was transferred to San Diego County. BMW filed a
 8    Notice of Removal to this court on April 17, 2019. On April 20, 2020, Plaintiff accepted
 9    BMW’s offer of judgment pursuant to Federal Rule of Civil Procedure 68. (Doc. No. 50.)
10    Specifically, Plaintiff accepted judgment in his favor for $122,596.92, exclusive of
11    recoverable attorneys’ fees and costs, for BMW to repurchase the subject vehicle. On April
12    23, 2020, judgment was entered in favor of Plaintiff. (Doc. Nos. 51, 52.) On May 7, 2020,
13    Plaintiff filed the instant motion. On June 5, 2020, the parties filed their cross motions to
14    retax costs. (Doc. Nos. 65, 66.)
15            II.   LEGAL STANDARD
16            Under the Song-Beverly Act, a prevailing buyer “shall be allowed by the court to
17    recover . . . . costs and expenses, including attorney’s fees based on actual time expended,
18    determined by the court to have been reasonably incurred by the buyer in connection with
19    the commencement and prosecution of such action.” CAL. CIV. CODE § 1794(d). The court
20    must determine “whether under all the circumstances of the case the amount of actual time
21    expended and the monetary charge being made for the time expended are reasonable.”
22    Nightingale v. Hyundai Motor Am., 31 Cal. App. 4th 99, 104 (1994). “In a diversity case,
23    the law of the state in which the district court sits determines whether a party is entitled to
24    attorney fees, and the procedure for requesting an award of attorney fees is governed by
25    federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir. 2007).
26
27
28    1
          The dealership was subsequently dismissed.
                                                     2
                                                                                      19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2870 Page 3 of 21



 1          The lodestar method is the prevailing method for calculating attorneys’ fees.
 2    Robertson v. Fleetwood Travel Trailers of Cal., Inc., 144 Cal. App. 4th 785, 818-19 (2006);
 3    Ketchum v. Moses, 24 Cal. 4th 1122, 1135 (2001). In calculating the lodestar, the court
 4    must “‘make an initial determination of the actual time expended; and then . . . . ascertain
 5    whether under all the circumstances of the case the amount of the actual time expended
 6    and the monetary charge being made for the time expended are reasonable.’” Robertson,
 7    144 Cal. App. 4th at 817 (quoting Nightingale, 31 Cal. App. 4th at 104). In determining
 8    the reasonableness of the lodestar, courts can consider the complexity of the case,
 9    procedural demands, the skill exhibited, and the results achieved. Id.
10          The plaintiff bears the burden of demonstrating that the fees sought were allowable,
11    reasonably necessary to the conduct of the litigation, and reasonable in amount.
12    Karapetian v. Kia Motors Am., Inc., 970 F. Supp. 2d 1032, 1036 (C.D. Cal. 2013). If the
13    reasonableness of fees is challenged, “[g]eneral arguments that fees claimed are excessive,
14    duplicative, or unrelated do not suffice.” Premier Med. Mgmt. Sys. v. Cal. Ins. Guar.
15    Assoc., 163 Cal. App. 4th at 550, 564 (2008). In such cases, the opposing party has the
16    burden to demonstrate the hours spent are duplicative or excessive. Id. at 562, 564; see
17    also Gorman v. Tassajara Dev. Corp., 178 Cal. App. 4th 44, 101 (2009) (“The party
18    opposing the fee award can be expected to identify the particular charges it considers
19    objectionable”). Decisions by other courts regarding the reasonableness of the rate sought
20    may also provide evidence to support a finding of reasonableness. See Widrig v. Apfel,
21    140 F.3d 1207, 1210 (9th Cir. 1998).
22          III.   DISCUSSION
23          As the prevailing party, Plaintiff is entitled to an award of attorneys’ fees, costs, and
24    expenses. Billing records provided by Plaintiff show the $198,716.38 he requests consists
25    of the following: (1) $106,703 in attorneys’ fees for Strategic Legal Practices (“SLP”);
26    (2) $5,390 in attorneys’ fees for The Law Offices of Michael Rosenstein (“Rosenstein”);
27    (3) $24,797.50 in attorneys’ fees for EcoTech Law Group (“EcoTech”); (4) $7,914.20 in
28    costs and expenses for SLP; (5) a 1.35 multiplier enhancement (or $47,911.68) on the

                                                    3
                                                                                      19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2871 Page 4 of 21



 1    attorneys’ fees; and (6) an additional $6,000 for Plaintiff’s counsel to reply to Defendant’s
 2    opposition to the instant motion. (Doc. No. 56 at 2.)
 3                 A.    Hourly Rates
 4          Plaintiff seeks fees for attorneys at three different law firms. Plaintiff requests
 5    $106,703 for work performed by 13 attorneys at SLP at rates between $350 and $550 per
 6    hour. (Doc No. 56 at 2.) The rates for each attorney at SLP are as follows:
 7                               SLP ATTORNEY HOURLY RATES
 8             Attorney Name    Position   2019 Rate 2020 Rate             Experience
              Gregory Yu       Of counsel    $525       $550             graduated 2003
 9            Jacob Cutler     Associate     $460                        admitted 2009
10            Kyle Tracy       Associate     $445                        admitted 2010
              Johnny Ogata     Associate     $425                        admitted 2008
11
              Christine Haw    Associate     $410                        admitted 2013
12            Anh Nguyen      Not provided   $385                        admitted 2012
13            Natasha Bhushan Associate      $385                        admitted 2012
              Tionna Dolin    Not provided   $375                        admitted 2014
14            Carey Wood       Associate     $375       $395             admitted 2013
15            Caitlin Scott    Associate     $365                        admitted 2016
              Daniel Tai       Associate     $350                        admitted 2015
16
              Gregory Sogoyan Not provided   $350       $385             admitted 2017
17            Yoel Hanohav     Associate     $350                        admitted 2017
18          Plaintiff also requests $24,797.50 for 46 hours of work performed by Dana Tabish,
19    of EcoTech, and $5,390 for 10.5 hours of work performed by two attorneys at Rosenstein.
20    The rates for each attorney are as follows:
21                                 OTHER ATTORNEY HOURLY RATES
22        Name         Firm         Position  Rate    Hours    Total    Experience
        Tabesh      EcoTech      Not provided $545     46*   $24,798 admitted 2002
23
        Rosenstein Rosenstein Not provided $600        7.7    $4,620 25+ yrs. litigation
24      Martinez Rosenstein Associate         $275     2.8     $770 admitted 2015
25      *Based on the court's calculation.
26          In determining a reasonable hourly rate, the district court should consider: (1) the
27    experience, reputation, and ability of the attorney; (2) the outcome of the proceedings;
28    (3) customary fees; and (4) the novelty or difficulty of the question presented. Hiken v.

                                                    4
                                                                                    19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2872 Page 5 of 21



 1    Dep’t of Defense, 836 F. 3d 1037, 1044 (9th Cir. 2016) (citing Chalmers v. City of L.A.,
 2    796 F.2d 1205, 1211 (9th Cir. 1986)). Additionally, district courts may “rely[ ] on their
 3    own knowledge of customary rates and their experience concerning reasonable and proper
 4    fees.” Ingram v. Oroudjian, 647 F. 3d 925, 928 (9th Cir. 2011). Plaintiff bears the burden
 5    of showing that “the requested rates are in line with those prevailing in the community for
 6    similar services by lawyers of reasonably comparable skill, experience and reputation.”
 7    Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (citation omitted).
 8    “Affidavits of the plaintiffs’ attorney and other attorneys regarding prevailing fees in the
 9    community, and rate determinations in other cases, particularly those setting a rate for the
10    plaintiffs’ attorney, are satisfactory evidence of the prevailing market rate.” United
11    Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990). As a
12    general rule, the forum district represents the relevant legal community. See Gates v.
13    Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992).
14          Here, Plaintiff cites multiple cases in this forum where the court approved hourly
15    rates within the $350 and $550 range for attorneys with comparable years of experience.
16    See, e.g., Holcomb v. BMW of N. Am., LLC, Case No.: 18cv475 JM (BGS), 2020 WL
17    759285, at *4 (S.D. Cal. Feb. 14, 2020) (listing cases). One court from the Central District
18    recently approved the same or similar rates for almost all of the same attorneys Plaintiff
19    used here. See Zargarian v. BMW of N. Am., LLC, 442 F. Supp. 3d 1216, 1227 (C.D. Cal.
20    2020). Plaintiff also submits declarations regarding the extensive experience of his
21    attorneys handling Song-Beverly Act cases.2 (See, e.g., Doc. No. 56-12 ¶ 4 (declaration of
22
23
      2
        BMW objects to these declarations. (See Doc. Nos. 61-7 (objecting to declaration of
24    Payham Shahian); 61-8 (Jacob Cutler); 61-9 (Michael Rosenstein); 61-10 (Dara Tabesh).)
25    As the court found in Zargarian, “[BMW] objects to almost every paragraph of these
      declarations with nothing more than stating ‘Relevance’ or ‘Hearsay’ and listing the
26    corresponding Federal Rule of Evidence.” 442 F. Supp. 3d at 1227. Accordingly, BMW’s
27    evidentiary objections are OVERULED “because they are without merit and ‘are
      boilerplate and devoid of any specific argument or analysis as to why any particular exhibit
28    or assertion in a declaration should be excluded.’” Id. (citations omitted).
                                                   5
                                                                                   19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2873 Page 6 of 21



 1    SLP’s founding partner stating, “I have extensive experience with claims brought under
 2    the [Song-Beverly Act] both as a plaintiff and defense attorney, and I have litigated
 3    hundreds of automotive defect cases involving California’s consumer protection statutes,
 4    including Song-Beverly.”).) This is sufficient to show the reasonableness of the SLP
 5    attorneys’ hourly rates.
 6          BMW argues that rates should be reduced based on the Wolters Kluwer “2018 Real
 7    Rate Report: The Industry’s Leading Analysis of Law Firm Rates, Trends, and Practices”
 8    (“the Real Rate Report”). (Doc. No. 61 at 12-13.) Based on this report, BMW argues that
 9    the rates should be $263 for partners and $200 for associates because those are the median
10    rates for “general liability” attorneys, which includes attorneys handling “consumer related
11    claims,” in Los Angeles at firms with 50 attorneys or less. (Id. at 13.) Certainly, some
12    district courts, including one in this forum, have lowered plaintiffs’ attorneys’ hourly rates
13    based on the Real Rate Report. See Di Gioia v. Ford Motor Co., Case No. EDCV 18-1724
14    JGB (KKx), 2020 WL 1955311, at *2 (C.D. Cal. Apr. 1, 2020) (adjusting rates to $325 for
15    partners and $225 for associates); Arias v. Ford Motor Co., Case No. EDCV 18-1928 PSG
16    (SPx), 2020 WL 1940843, at *4 (C.D. Cal. Jan. 27, 2020) (same); Aispuro v. Ford Motor
17    Co., Case No.: 18-CV-2045 DMS (KSC), 2020 WL 4582677, at *4 (S.D. Cal. Aug. 10,
18    2020) (adjusting the rate to $350 for partners and $225 for associates); Hernandez v. FCA
19    US LLC, Case No. CV 17-5452-GW(ASx), 2019 WL 2932637, at *3 (C.D. Cal. Jan. 4,
20    2019) (adjusting rates to $346.30 for partners and $257.92 for associates).
21          Other courts, however, have declined to adjust rates based on the Real Rate Report.
22    See Foulkrod v. Ford Motor Co., Case No.: 5:18-cv-02613 SJO (KKx), 2020 WL 2891989,
23    at *3 (C.D. Cal. Mar. 31, 2020) (approving rates between $320 and $550 because this was
24    in the range of the Real Rate Report for general litigation partners); Nai Hung Li v. FCA
25    US LLC, Case No. 2:17-cv-06290-R-JEM, 2019 WL 6317769, at *2 (C.D. Cal. July 1,
26    2019) (approving rates between $250 and $550). Furthermore, the cases in which the court
27    decreased the hourly rate did not involve the attorneys who represented Plaintiff here.
28

                                                    6
                                                                                     19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2874 Page 7 of 21



 1    Accordingly, the court declines to adjust Plaintiff’s attorneys’ hourly rates based on the
 2    Real Rate Report.
 3          BMW also urges the court to follow Morris v. Hyundai Motor Am., 41 Cal. App. 5th
 4    24, 32, 40, (2019), as modified (Oct. 11, 2019), review denied (Jan. 2, 2020), in which the
 5    court found that the trial court did not abuse its discretion by reducing $650 rates to $500,
 6    $500 rates to $400, and associates’ rates from $450, $375, and $350 to $300. The appellate
 7    court reasoned that “[t]he [trial] court reasonably could have reduced the rates based on its
 8    finding that the matter was not complex; that it did not go to trial; that the named partners
 9    were doing work that could have been done by lower-billing attorneys; and that all the
10    attorneys were doing work that could have been done by paralegals.” Id. at 41. The
11    specific rates in the Morris case are not determinative here, however, because the appellate
12    court did not discuss why the trial court reduced the rates, and BMW makes no attempt at
13    explaining why the Morris case is more influential than the multiple other cases approving
14    rates similar to those sought here. Accordingly, the court approves the hourly rates charged
15    by Plaintiff’s attorneys at the SLP firm. The reasonableness of rates and hours charged by
16    Plaintiff’s attorneys at EcoTech and Rosenstein are discussed below.
17                 B.     Number of Attorneys and Hours Worked
18          Plaintiff argues this case actually and reasonably required a total of 297.6 hours of
19    work by 16 different attorneys at three different law firms. BMW generally objects to the
20    number of attorneys and firms that worked on this case. For the below reasons, the number
21    of attorneys and hours worked is reasonable.
22                        1.    SLP Attorneys
23          Plaintiff claims that 13 attorneys from SLP spent 241.6 hours working on this case.
24    (Doc. 56-28 at 11.) Although Plaintiff provides detailed and itemized records showing the
25    time it took to complete each task throughout the litigation, Plaintiff does not provide a
26    ///
27    ///
28    ///

                                                    7
                                                                                    19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2875 Page 8 of 21



 1    breakdown of the time each one of the 13 attorneys spent on the case.3 Plaintiff also offers
 2    no explanation as to why this case required the attention of 13 attorneys at SLP. As
 3    recognized by other courts, reliance on multiple attorneys necessarily requires each
 4    attorney to get “up-to-speed” on the case. See Luna v. FCA US LLC, Case No. 2:17-cv-
 5    08272-ODW (RAOx), 2020 WL 491462, at *4 (C.D. Cal. Jan. 30, 2020) (imposing a 10%
 6    across-the-board cut because “[a]s a result of having twelve attorneys from two firms
 7    billing on this matter, the billing records are riddled with duplicative inter-office
 8    communications and entries reviewing prior filings and case materials”); Base v. FCA US
 9    LLC, Case No. 17-cv-01532-JCS, 2020 WL 363006, at *3 (N.D. Cal. Jan. 22, 2020) (noting
10    that significant billings for meetings between attorneys was “one of the potential
11    inefficiencies of using a large number of attorneys to staff a case”); Durham v. FCA US
12    LLC, Case No.: 2:17-cv-00596-JLT, 2020 WL 243115, at *5 (E.D. Cal. Jan. 16,
13    2020) (noting a “significant amount of time spent on the preparation of internal
14    memorandums and summaries for co-counsel”). Based on the above, the expertise and
15    experience of Plaintiff’s counsel, upon which Plaintiff relies to justify his attorneys’ high
16    rates, is therefore uncertain given that it took 13 of them, along with three attorneys from
17    two outside firms, to handle this single unextraordinary case. Other Song-Beverly Act
18    cases, albeit ones settling prior to any significant discovery, have required far fewer
19    attorneys. See Chavez v. Jaguar Land Rover N. Am., LLC, Case No.: 18-cv-2811 W (JLB),
20    2020 WL 376209, at *2 (S.D. Cal. Jan. 23, 2020) (awarding fees to five attorneys at
21    Plaintiffs’ counsel’s firm for a total of 43.6 hours of work); Anderson v. BMW of N. Am.,
22    LLC, Case No.: 18-CV-57-WVG, 2018 WL 2011006, at *2 (S.D. Cal. Apr. 30,
23    ///
24    ///

25
26    3
        Without a breakdown of the hours spent on the case by each attorney, it makes it far more
27    difficult for the court to double check Plaintiff’s math and evaluate the reasonableness of
      the amount of work Plaintiff’s attorneys reportedly performed.
28

                                                    8
                                                                                    19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2876 Page 9 of 21



 1    018) (awarding fees to one attorney for 40 hours of work). At first blush, therefore, the
 2    amount of personnel and time SLP devoted to this case appears excessive.
 3          As explained by Plaintiff, however, “[a]lthough there were 16 [total] time-billers in
 4    this case, only 2 billers, Mr. Yu, and Mr. Sogoyan accounted for about 148.9 hours of the
 5    total 241.6 hours expended by [SLP] in this case [which] represents about 62% of the time
 6    submitted by SLP by these two billers alone.” (Doc. No. 56-1 at 18 n.11.) Other courts
 7    have not faulted the plaintiff for utilizing a large number of attorneys at multiple
 8    firms. See Hamm v. FCA US LLC, Case No.: 3:17-cv-0577-AJB-BGS, 2019 WL 3891139,
 9    at *3 (S.D. Cal. Aug. 19, 2019) (in case that settled the day of trial, awarding fees to 12
10    attorneys at two firms for 150 hours of work); Petropoulos v. FCA US LLC, Case No.: 17-
11    CV-0398 W (KSC), 2019 WL 2289399, at *2-3 (S.D. Cal. May 29, 2019) (in a case that
12    was litigated for over two years, awarding fees for 11 attorneys at two firms). Additionally,
13    for better or worse, the use of a large number of attorneys in Song-Beverly Act cases
14    appears relatively common. See Ortega v. BMW of N. Am., LLC, Case No. 2:18-cv-06637-
15    R-SK, 2019 WL 6792798, at *3 (C.D. Cal. Oct. 24, 2019) (noting that defendant used 15
16    attorneys and that is was “not uncommon” to use a large number of attorneys in lemon law
17    cases). Moreover, the billing records do not show that a significant amount of time was
18    unreasonably spent getting over a dozen attorneys up-to-speed on this case. See id. (“This
19    Court declines to admonish the use of a larger number of attorneys, as it appears there was
20    no duplicative billing[.]”). As pointed out by Plaintiff, this case involved a not insignificant
21    amount of discovery, motions practice, and settlement discussions (Doc. No. 56-1 at 9-11),
22    and there is no obvious indication that a fewer number of attorneys would have generated
23    significantly fewer hours. Plaintiff also submits a declaration from SLP’s founding partner,
24    Payam Shahian, stating that each billing entry was contemporaneously recorded, then
25    audited by Mr. Shahian, and in multiple cases reduced or eliminated, including the
26    elimination of 5.5 hours of Mr. Shahian’s time. (Doc. No. 56-12 ¶¶ 50-51.) Plaintiff also
27    states, and BMW does not dispute, that SLP, EcoTech, and Rosenstein “routinely work on
28

                                                     9
                                                                                       19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2877 Page 10 of 21



 1    BMW cases together” and “in the same distinct roles.”4 (Doc. No. 56-1 at 20 n.12); see,
 2    e.g., Zargarian, 442 F. Supp. 3d at 1220. Overall, the court has no persuasive reason to
 3    doubt the honesty or judgment of Plaintiff’s counsel regarding the number of attorneys
 4    reasonably required to litigate this case. Accordingly, Plaintiff has met his burden of
 5    showing that the number of SLP attorneys who worked on this case, and the hours they
 6    worked on this case, were reasonable. Plaintiff also seeks an additional $6,000 for replying
 7    to BMW’s opposition to the instant motion and to attend a hearing on the instant motion.
 8    (Doc. No. 56-12 ¶ 52.) Because no hearing was held, however, the $6,000 requested by
 9    Plaintiff is reduced by $2,275. See Hellenberg v. Ford Motor Co., Case No.: 18cv2202 JM
10    (KSC), 2020 WL 1820126, at *7 (S.D. Cal. Apr. 10, 2020).
11                       2.     Dana Tabesh
12          Plaintiff claims that Dana Tabesh, of EcoTech Law Group, worked on this case for
13    a total of 5.5 hours at a rate of $545 per hour for a total of $24,797.50. (Doc. No. 56-33 ¶
14    10.) Additionally, in a declaration, Mr. Tabesh states, “[i]n total, I am seeking on behalf
15    of my firm, EcoTech Law Group, P.C., compensation for the 5.5 hours I billed to this
16    matter, at an hourly rate of $545, for a total lodestar of $24,797.50.” Id. Given that 5.5
17    hours at $545 totals $2,997.50, not $24,797.50, this is an obvious error. Contrary to his
18    declaration, Mr. Tabesh’s bill shows that he billed for 46 hours of work,5 which accurately
19    totals $24,797.50. (Doc. No. 56-34.) In support of his 46 hours of work on this case, Mr.
20    Tabesh states that he “focused on resolving discovery issues and engaging in discovery
21    motion practice related to document production and compelling the deposition of BMW’s
22
23
      4
       Plaintiff also points out that BMW staffed this case with two different law firms. (Doc.
24    No. 56-1 at 20 n.12.)
25
      5
        Because Mr. Tabesh failed to state the total number of hours he worked on his bill, and
26    because Mr. Tabesh demonstrated a carelessness with regard to his arithmetic, the court
27    was required to parse out and add up each entry from Mr. Tabesh’s bill in order to decipher
      the total number of hours he allegedly worked on this case and to determine whether the
28    $24,797.50 he now seeks was an accurate figure based on his hourly rate.
                                                   10
                                                                                   19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2878 Page 11 of 21



 1    Senior Product Engineer, Mr. Michael Murray and of BMW’s Rule 30(b)(6) witness.”
 2    (Doc. No. 56-33 ¶ 8.) Mr. Tabesh also states that he “prepared various letters and
 3    submissions regarding Plaintiff’s Rule 11 Sanctions Motion against BMW.” (Id.)
 4          Here, BMW argues generally that “[t]here is no reason why Plaintiff needed a third
 5    law firm to litigate this simple lemon law dispute.” (Doc. No. 61 at 11.) Indeed, there is
 6    nothing in the record to suggest that attorneys at SLP, all of whom charge lower rates, were
 7    incapable of performing the work Mr. Tabesh performed in the same amount of time.
 8    Regardless, Plaintiff claims that her attorneys at SLP had a legitimate reason for associating
 9    with Mr. Tabesh based on his experience litigating against BMW. Specifically, Plaintiff
10    states, and BMW does not dispute, that “Mr. Tabesh was associated into this case because
11    of his experience litigating cases against BMW, particularly his experience filing
12    successful motions to compel BMW to produce its internal documents and produce Mr.
13    Murray’s testimony.” (Doc. No. 52 at 2 n.3.) Plaintiff further states that “Mr. Tabesh has,
14    across several cases, been working (alongside SLP and [Rosenstein]) on federal court
15    motions against BMW, so he is familiar with BMW’s strategies for avoiding its discovery
16    obligations, he is familiar with the documents in BMW’s possession, custody, and control
17    and he is familiar with how BMW stores its information such that it can be easily
18    retrieved.” (Id. at 20 n.12.) Based on the billing records, it does not appear as if the work
19    performed by Mr. Tabesh was duplicative, or that he wasted time getting up-to-speed on
20    the case. Additionally, any inefficiencies resulting from his initial unfamiliarity with the
21    case and higher rate, were likely mitigated by his specific experience litigating against
22    BMW. Based on the record, it was generally reasonable for the SLP attorneys to associate
23    with Mr. Tabesh. A review of his bill also reveals that his time spent on the case was not
24    unreasonable or duplicative.
25          BMW argues that the 22.6 hours of work Mr. Tabesh purportedly devoted to filing
26    a Rule 11 motion should be struck because the motion was frivolous and ultimately
27    ///
28    ///

                                                    11
                                                                                     19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2879 Page 12 of 21



 1    withdrawn.6 (Doc. No. 61 at 11-12.) Plaintiff argues the fees related to the Rule 11 motion
 2    should be included because “[a]t the time of filing, Plaintiff possessed a good faith,
 3    colorable argument that BMW’s failure to disclose controlling Ninth Circuit authority in
 4    its motion [to compel arbitration] constituted sanctionable conduct” and because “parts of
 5    the Rule 11 motion drafted by Mr. Tabesh were ultimately incorporated into the Court’s
 6    order denying the motion to compel arbitration.” (Doc. No. 63 at 4-5.)
 7          In its order denying BMW’s motion to compel arbitration, the court noted that
 8    Plaintiff had moved for sanctions against BMW under Rule 11 based on BMW’s failure to
 9    cite Ninth Circuit precedent in its motion, and BMW’s subsequent claim that the case was
10    distinguishable based on the language in the arbitration clause. See Jurosky v. BMW of N.
11    Am., LLC, 441 F. Supp. 3d 963, 974 (S.D. Cal. 2020) (noting that in Plaintiff’s
12    November 5, 2019 “supplemental” request for judicial notice, Plaintiff also made
13    representations concerning the case that were, “at best, incorrect”). Specifically, the court
14    found that Plaintiff’s counsel had apparently failed to accurately describe the arbitration
15    clauses at issue in the case, which was the same accusation that Plaintiff made, at least in
16    part, against BMW in his Rule 11 motion. Id. at n.4. Because the court previously found
17    the omission by BMW that served as the basis of Plaintiff’s Rule 11 motion was at least
18    “questionable,” (id. at 974), the court will not find, for the purpose of deciding the instant
19    motion, that Plaintiff’s motion was frivolous or unworthy of any compensation. That
20    Plaintiff failed to recognize that he was apparently committing the same error that he
21    accused BMW of committing suggests that perhaps even more time, and certainly more
22    attention, should have been devoted by Plaintiff’s counsel in drafting the Rule 11 motion.
23    In any event, had BMW simply cited clearly relevant Ninth Circuit precedent in its motion
24
25
      6
        BMW does not dispute any specific part of Mr. Tabesh’s bill except for an entry for 1.5
26    hours spent on “[r]eview and submit proposed edits of draft expert report to Mr. D. Calef;
27    finalize for service to BMW.” (Doc. No. 61-3 at 8.) BMW claims this is duplicative
      because SLP already billed for this task. (Id.) BMW also argues that Mr. Tabesh’s hourly
28    rate should be $400, but provides no basis for this lower rate.
                                                    12
                                                                                     19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2880 Page 13 of 21



 1    to compel arbitration this whole issue, and the resulting fees, could have been avoided.
 2    Accordingly, the 22.6 hours Mr. Tabesh billed in drafting a Rule 11 motion is reasonable.
 3                        3.     Rosenstein
 4          Plaintiff claims Mr. Rosenstein worked on this case for 7.7 hours at $600 per hour
 5    for a total of $4,620, and Mr. Martinez, an associate, worked on this case for 2.8 hours at
 6    $275 for a total of $770. (Doc. No. 56-29 ¶¶ 3-4.) Plaintiff states that his attorneys
 7    associated with Mr. Rosenstein so that he could be lead trial counsel in this case. (Doc.
 8    No. 56 at 2 n.2.) Like Mr. Tabesh, Plaintiff claims that Mr. Rosenstein has litigated “many
 9    cases” against BMW including trials. (Doc. No. 56-1 at 20 n.12.)
10          In support of his $600 per hour rate, Mr. Rosenstein states in a declaration that he
11    has over 25 years of litigation experience, and he has “litigated hundreds of Lemon Law
12    matters and taken dozens of those matters to jury verdict.” (Doc. No. 56-29 ¶ 3.) He also
13    submits an excerpt from a 2017 “United States Consumer Law Attorney Fee Survey
14    Report” showing that in 2015 and 2016, the 75% median attorney rate for all consumer law
15    attorneys in California was $600. (Doc. No. 56-31 at 48.) Plaintiff also cites two cases in
16    which Mr. Rosenstein’s $600 rate was approved. (Doc. No. 56-1 at 16.) BMW argues that
17    Mr. Rosenstein is not entitled to any fees because the case was settled five months before
18    trial and the parties did not file any pretrial documents. (Doc. No. 61 at 11.) In response,
19    Plaintiff argues that “Mr. Rosenstein’s reputation, skill, and work improved Plaintiff’s
20    settlement posture before trial and gave rise to the settlement that is now before the [c]ourt.”
21    (Doc. No. 63 at 9 n.15.)
22          Here, it is ironic, of course, that a healthy size firm like SLP that apparently
23    specializes in Song-Beverly Act would need so much outside help trying its own cases.
24    However, the decision to associate with experienced outside attorneys, rather than bill for
25    those services themselves, only adds to the apparent legitimacy of SLP’s decision to do so.
26    The court agrees that Mr. Rosenstein’s rate, and that of his associate, is reasonable.
27    Additionally, the 10.5 hours in total that both attorneys spent on the case appears
28    reasonable given that the time related to getting up-to-speed on the case, which, though

                                                     13
                                                                                       19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2881 Page 14 of 21



 1    somewhat duplicative, was still necessary. Plaintiff filed his Complaint on July 17, 2018,
 2    but Mr. Rosenstein did not enter his appearance until December 2, 2019. (Doc. No. 33.)
 3    Approximately five months later, on April 20, 2020, the case settled. (Doc. No. 50.)
 4    Associating with trial counsel well into litigation, but well before the trial date, as
 5    Plaintiff’s attorneys did here, is reasonable. The court also has no reason to disbelieve
 6    Plaintiff that Mr. Rosenstein’s expertise and his relatively minor involvement in the case
 7    helped influence settlement. Accordingly, the 10.5 hours billed by Mr. Rosenstein and Mr.
 8    Martinez is reasonable.7
 9                 C.     Multiplier
10          In determining whether to apply a multiplier, courts should consider: “(1) the novelty
11    and difficulty of the questions involved, (2) the skill displayed in presenting them, (3) the
12    extent to which the nature of the litigation precluded other employment by the attorneys,
13    [and] (4) the contingent nature of the fee award.” Ketchum, 24 Cal. 4th at 1131 (internal
14    citation omitted). The purpose of applying a multiplier is to “fix a fee at the fair market
15    value for the particular action.” Id. “In effect, the court determines, retrospectively,
16    whether the litigation involved a contingent risk or required extraordinary legal skill
17    justifying augmentation of the unadorned lodestar in order to approximate the fair market
18    rate for such services.” Id.; see also Pollard, 2020 WL 57270, at *2-3.
19          Plaintiff requests a multiplier of 1.35 (or $47,911.68). (Doc. No. 56-1 at 21.) Here,
20    Plaintiff argues, and the court agrees, that Plaintiff’s counsel achieved an excellent
21    outcome by settling the case for $122,596.92 in compensatory damages alone, which is
22
23
      7
        BMW also makes a cursory argument that Plaintiff engaged in improper block-billing.
24    (Doc. No. 61 at 10.) The only specific examples that BMW provides, however, are that
25    1.) “on May 5, 2020, SLP billed 10.70 hours to ‘draft fee motion,’” (id.), and 2.) on August
      14, 2019, Mr. Sogoyan spent 9.4 hours attending an ENE in San Diego, (Doc. No. 61-1 at
26    10). BMW provides no specific argument as to why either entry is unreasonable. Thus,
27    the court declines to find that these are improper block billed entries, or that they constitute
      an unreasonable amount of time. Plaintiff’s motion for attorneys’ fees is 375 pages, and
28    BMW does not dispute that the ENE took 9.4 hours.
                                                     14
                                                                                       19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2882 Page 15 of 21



 1    twice the vehicle’s purchase price. (Id. at 21-22.) Plaintiff further argues that his counsel’s
 2    skill was displayed not only by the settlement, but the favorable result achieved in
 3    defending against BMW’s motion to compel arbitration. (Id. at 22.) This is somewhat
 4    persuasive given the settlement amount, but is only minimally so because Plaintiff
 5    identifies no specific skill that was applied to reach that result. Plaintiff’s attorneys’
 6    expertise in handling this particular type of case is already accounted for in the approval of
 7    their relatively high hourly rates. Also, Plaintiff’s counsel’s skill in handling BMW’s
 8    motion does not support the application of a multiplier. See Jurosky, 441 F. Supp. 3d at
 9    974 (noting that Plaintiff’s counsel made representations about a controlling case that were
10    “at best, incorrect”).
11          Plaintiff also argues that a multiplier is appropriate based on the fact that his counsel
12    took the case on a contingency basis and has suffered a delay in payment. (Doc. No. 56-1
13    at 23-24.) Plaintiff cites no applicable caselaw supporting the application of a multiplier
14    based on the delay in payment incurred as a result of his own attorneys’ choice to take a
15    case on a contingency basis. See Arias, 2020 WL 1940843, at *5 (“Given that [p]laintiff's
16    counsel regularly undertakes this type of work, the [c]ourt does not find that counsel
17    reasonably faced an uncertainty of prevailing on the merits.”). Plaintiff also points to
18    nothing in the record suggesting that his attorneys acted reasonably in attempting to settle
19    the case sooner, or that BMW’s attorneys did not.
20          Finally, Plaintiff argues that this case was not “simple” because it involved
21    “numerous obstacles to resolution, including filing motions to transfer venue, to compel
22    arbitration in state court, to compel arbitration in federal court, and for judgment on the
23    pleadings, and a notice of removal.” (Doc. No. 63 at 11.) While perhaps not simple,
24    Plaintiff does not dispute that these types of cases, and BMW’s defense tactics, are not
25    novel or difficult. As pointed out by BMW, this is one of at least 24 other cases SLP
26    attorneys have filed against BMW involving the same alleged engine defect. (Doc. No. 61
27    at 14.) Recent cases decided by this court have all declined to apply a multiplier based on
28    a lack of novelty. See Arias, 2020 WL 1940843, at *5 (“The Court does not find any issues

                                                    15
                                                                                      19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2883 Page 16 of 21



 1    that were particularly novel or complex nor any special skill employed. The parties
 2    exchanged discovery, Plaintiff's counsel took depositions, and the parties settled the case
 3    before proceeding to trial. Furthermore, Plaintiff did not forgo any other employment for
 4    this case and in fact seems to engage in dozens of lemon law matters at once.”); Chavez,
 5    2020 WL 376209, at *3 (rejecting a 0.3 multiplier based on the posture and lack of
 6    complexity of the case); Hamm, 2019 WL 3891139, at *4 (rejecting a 0.5 multiplier
 7    because the case did not involve complexity or novel or difficult questions of law or fact);
 8    Petropoulos, 2019 WL 2289399, at *4 (“Plaintiffs were not litigating important
 9    constitutional rights here. Nor were they representing the public interest. . . . They were
10    seeking compensation and statutory penalties for a defective Durango.”). Accordingly, no
11    multiplier to the lodestar amount is warranted in this case.
12                 D.    Costs
13          Plaintiff filed a request with the Clerk of the Court for costs in the amount of
14    $7,914.20, consisting of $3,790.26 for costs incurred prior to removal, and $4,123.94 for
15    costs incurred after removal. (Doc. Nos. 53, 54.) After holding a hearing, the Clerk
16    awarded costs in the amount of $3,938.36. (Doc. No. 62 at 6.) Both parties filed motions
17    challenging the Clerk’s decision. (Doc. Nos. 65, 66.)
18                       1.      State Court Costs
19                               a.    Court Fees
20          The Clerk granted Plaintiff’s request for $1,070 in state court fees. (Doc. No. 62 at
21    2-3.) The fees included a $435 fee to file the Complaint in Sacramento County Superior
22    Court, a $50 transfer fee when the case was transferred to San Diego, and a $435 filing fee
23    and a $150 jury fee to the San Diego County Superior Court. (Id. at 3.) The Clerk reasoned
24    that Local Rule 54.1.b.10 requires the recovery of costs incurred in state court prior to
25    removal “to the extent they are covered in this rule or otherwise permitted by state law.”
26    (Id.) The Clerk further reasoned that section 1794(d) of the Song-Beverly Act allows for
27    the recovery of costs and expenses that are “reasonably incurred by the buyer in connection
28    with the commencement and prosecution of such action.” CAL. CIV. CODE §1794(d).

                                                    16
                                                                                   19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2884 Page 17 of 21



 1          BMW objects to the $435 filing fee in Sacramento County and the $50 transfer fee
 2    because “Plaintiff improperly filed his initial complaint in Sacramento Superior Court” and
 3    “BMW NA should not now be required to reimburse Plaintiff for the costs he incurred as
 4    a result of his own filing error.” (Doc. No. 66 at 4.) Other than failing to prevail on the
 5    motion, however, there is no indication that filing the Complaint in Sacramento was
 6    unreasonable, or that Plaintiff’s attorneys did not actually or reasonably incur costs related
 7    to defending the motion. Accordingly, an award of $1,070 in state court fees is reasonable.
 8                               b.    Service of Process
 9          The Clerk granted Plaintiff’s request for $161.50 for service of the summons and
10    complaint on BMW and the dealership. (Doc. No. 62 at 3.) The Clerk reasoned that Local
11    Rule 54.1.b.1 allows for the taxation of fees for service of process including costs “for
12    service of summonses.” (Id.) The Clerk also reasoned that Local Rule 54.1.b.10 requires
13    the recovery of costs incurred in state court prior to removal “to the extent they are covered
14    in this rule or otherwise permitted by state law.” (Id.) BMW does not object to this cost.
15    The court finds $161.50 in service of process costs to be reasonable.
16                               c.    Other Costs Prior to Removal
17          The Clerk granted Plaintiff’s requests for other costs that were incurred prior to
18    removal in the amount of $2,472.76. (Id. at 3-4.) This includes costs for filing documents
19    in state court, service of documents upon opposing counsel, court calls to attend state court
20    telephonic hearings, court reporting and a reporter’s transcript, and the purchase of a copy
21    of an order from the San Diego County Superior Court. (Id. at 4.) The Clerk reasoned that
22    even if most, if not all, of these costs would not be grantable by the Clerk if they had been
23    incurred during proceedings in this court, under Local Rule 54.1.b.10, they are recoverable
24    to the extent they are permitted by section 1794(d) of the Song-Beverly Act. (Id.) The
25    Clerk declined, however, to award $86 for a court call charge because the Plaintiff did not
26    submit an invoice and Plaintiff’s counsel admitted at the hearing that it could not be located.
27    (Id.) Plaintiff does not object to the $86 deduction. BMW does object, however, to the
28    award of $357.27 for a court reporter, filing, and court call fees associated with serving

                                                    17
                                                                                      19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2885 Page 18 of 21



 1    Plaintiff’s unsuccessful opposition to the motion to transfer. (Doc. No. 66 at 3-4.) For the
 2    same reasons discussed above, the court will not find, for the purpose of deciding the
 3    instant motion, that Plaintiff’s counsel’s work towards filing the Complaint in Sacramento,
 4    and opposing BMW’s motion to transfer, was unworthy of compensation. The court finds
 5    the $2,472.76 in other pre-removal costs to be reasonable.
 6                       2.     Costs After Removal
 7                              a.     Courtesy Copies
 8          The Clerk granted Plaintiff’s request for costs related to producing courtesy copies
 9    for the court in the amount of $234.10. (Doc. No. 62 at 4-5.) This included copying costs
10    related to providing the court with copies of Plaintiff’s opposition ($37.00), supplemental
11    request for judicial notice ($46.90), Rule 11 notice ($55.15), and statement on a discovery
12    dispute ($95.05). (Id. at 5.) The Clerk reasoned that under Civil Local Rule 54.1.b.6.a.1,
13    copies obtained for use in the case are taxable if the copies were provided to the court by
14    court order or rule. Section 2(e) of the Southern District of California’s Electronic Case
15    Filing Administrative Policies and Procedures Manual provides that “parties must deliver
16    to the Clerk’s Office or mail directly to the judge’s chambers, within 24 hours after filing,
17    any criminal or civil case filing which exceeds 20 pages in length including attachments
18    and exhibits.” The Clerk declined to grant $28.75 in copying costs related to a three-page
19    Notice of Appearance. (Id.) BMW objects to $183.40 in costs associated with Plaintiff’s
20    withdrawn Rule 11 motion because, as stated by the court, “Plaintiff also made
21    representations concerning [a controlling case] that were, at best, incorrect.” (Doc. No.
22    62.) For the same reasons discussed above, the court will not find, for the purpose of
23    deciding the instant motion, that Plaintiff’s Rule 11 motion was frivolous or unworthy of
24    compensation. The court finds that $234.10 in courtesy copy costs is reasonable.
25                              b.     Other Costs
26          The Clerk denied Plaintiff’s request for $3,861.09 in other costs incurred after the
27    removal of the action to this court. This includes $231.26 for travel to San Diego to attend
28    this court’s proceedings, $463.37 for service of documents upon opposing counsel, and

                                                   18
                                                                                    19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2886 Page 19 of 21



 1    $3,166.46 in expert witness fees. (Doc. No. 62 at 5-6.) The Clerk also noted that although
 2    it was possible that these expenses are recoverable under the Song-Beverly Act, under
 3    Local Rule 54.1.b.10, they are not reimbursable because they were incurred after removal.
 4    (Id.)
 5            As noted above, the Song-Beverly Act allows for the recovery of “a sum equal to
 6    the aggregate amount of costs and expenses.” CAL. CIV. CODE § 1794(d). Under Federal
 7    Rule of Civil Procedure 54(d), however, costs available to the prevailing party are limited
 8    to those listed in 28 U.S.C. § 1920. See also Crawford Fitting Co. v. J.T. Gibbons, Inc.,
 9    482 U.S. 437, 441-42 (1987) (“[Section] 1920 defines the term ‘costs’ as used in Rule
10    54(d). Section 1920 enumerates expenses that a federal court may tax as a cost under the
11    discretionary authority found in Rule 54(d).”). District courts have reached different
12    conclusions as to whether the costs and expenses provision in the Song-Beverly Act is
13    procedural or substantive. See Johnson, 2019 WL 3891148, at *4 (“In general, an award
14    of costs in federal district court is governed by Federal Rule of Civil Procedure 54(d) and
15    not applicable state law, even in diversity cases.”); but see Base, 2020 WL 363006, at *7
16    (finding that “state law governs Plaintiff’s request for costs,” but listing several cases in
17    the Eastern District of California finding otherwise); Petropoulos, 2019 WL 2289399, at
18    *4 (“As this is a diversity action over which the Court has jurisdiction pursuant to 28 U.S.C.
19    § 1332, California substantive law governs the award of costs.”); Forouzan v. BMW of N.
20    Am., LLC, 390 F. Supp. 3d 1184, 1187 (C.D. Cal. 2019) (finding the cost provision to be
21    substantive based on the state legislature’s intent); O’Brien v. FCA US LLC, No. 17cv4042
22    JCS, 2019 WL 5295066, at *7 (N.D. Cal. Oct. 18, 2019) (same).
23                                            i.     Travel Costs
24            The Clerk denied Plaintiff’s request for $231.26 in travel costs because no invoices
25    or receipts were submitted, and even if they were, Local Rule 54.1 provides no authority
26    for the Clerk to grant these costs. (Doc. No. 62 at 5-6.) The court agrees with Plaintiff that
27    costs and expenses related to travel are not necessarily limited by Rule 54(d) or by Local
28    Rule 54.1. The costs and expenses provision in the Song-Beverly Act is substantive for

                                                    19
                                                                                     19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2887 Page 20 of 21



 1    the same reasons as the courts found persuasive in Base, Petropoulos, Forouzan, and
 2    O’Brien.   Moreover, federal courts consistently award travel expenses to prevailing
 3    plaintiffs in Song-Beverly Act cases. See, e.g., Aviles v. Subaru of Am., Inc., No. 1:18-cv-
 4    01544-DAD-SKO, 2020 WL 868842, at *4 (E.D. Cal. Feb. 21, 2020); Holcomb, 2020 WL
 5    759285, at *8; Rueda v. FCA US LLC, No. 1:17-cv-00968-DAD-JLT, 2020 WL 469333,
 6    at *8 (E.D. Cal. Jan. 29, 2020). According to SLP’s bill, Mr. Sogoyan incurred $231.26 in
 7    travel costs to attend an ENE ($181.35 in mileage, $30 for parking, and $19.91 for meals).
 8    (Doc. No. 56-18 at 13.) Plaintiff does not dispute the Clerk’s finding that no invoices or
 9    receipts were submitted for his travel expenses. Plaintiff submitted a declaration, however,
10    stating that “Mr. Sogoyan spent $231.26 in mileage, parking and meals to attend the Early
11    Neutral Evaluation in this case.” (Doc. No. 65-4 ¶ 19.) This is sufficient to find that
12    $231.26 in travel costs were reasonably incurred.
13                                            ii.     Service of Documents
14          The Clerk denied Plaintiff’s request for $463.37 in costs related to serving
15    documents on BMW because Local Rule 54.1 provides no authority for the Clerk to do so.
16    (Doc. No. 62 at 5-6.) Plaintiff argues that this cost should be recouped because the court
17    is not limited by Rule 54(d) and Local Rule 54.1. (Doc. No. 65-1 at 4.) BMW does not
18    specifically object. As discussed above, the court agrees that it is not limited by Rule 54(d)
19    and Local Rule 54.1. The court also finds that $463.37 in costs related to serving
20    documents is reasonable.
21                                            iii.    Expert Witnesses
22          The Clerk denied Plaintiff’s request for $3,166.46 in expert witness fees because
23    there is no indication that fees are from a “court-appointed” expert, and there is also no
24    authority for the Clerk to grant costs for the expert witness fees under Local Rule 54.1.b.5.
25    (Doc. No. 62 at 5-6.) Plaintiff argues that this expert witness fee was reasonably incurred
26    because “BMW denied all liability in this matter, and this report was necessary for Plaintiff
27    to prove up his case (including establishing that there was a defect that substantially
28    impaired use, value or safety that BMW was unable to repair within a reasonable number

                                                     20
                                                                                     19cv706 JM (BGS)
     Case 3:19-cv-00706-JM-BGS Document 70 Filed 08/25/20 PageID.2888 Page 21 of 21



 1    of repair opportunities).” (Doc. No. 65-1 at 15.) In its motion objecting to the Clerk’s
 2    order taxing costs, BMW stated that it anticipated that Plaintiff would seek to recover the
 3    $3,166.46 in costs he incurred in connection with the expert report of Dan Calef, and BMW
 4    reserved its right “to file a cross-motion to retax to address this particular issue,” (id.) but
 5    BMW never did so. (Doc. No. 66 at 4.) As pointed out by plaintiffs, multiple federal
 6    courts have allowed a prevailing plaintiff to recoup expert witness fees. See, e.g., Gordillo
 7    v. Ford Motor Co., No. 1:11-cv-01786 MJS, 2014 WL 2801243, at *8 (E.D. Cal. June 19,
 8    2014). The court finds that $3,166.46 in expert witness fees were reasonably incurred.
 9          IV.    CONCLUSION
10          Based on the forgoing, the court awards: 1.) $106,703 in attorneys’ fees for the
11    attorneys at SLP; 2.) $5,390 for the attorneys at Rosenstein; 3.) $24,797.50 for attorney
12    Tabesh; 4.) $1,070 in pre-removal state court fees; 5.) $161.50 in pre-removal service of
13    process costs; 6.) $2,472.76 in other pre-removal costs; 7.) $234.10 in courtesy copy costs;
14    8.) $231.26 in travel costs; 9.) $463.37 in costs related to serving documents post-removal;
15    10.) $3,166.46 in expert witness fees; and 11.) $3,725 for Plaintiff’s counsel to reply to
16    Defendant’s opposition to the instant motion. The court declines to award a 1.35 multiplier
17    in the amount of $47,911.68, or any other multiplier or additional amount. The court
18    therefore GRANTS IN PART Plaintiff’s motion for attorneys’ fees, and Plaintiff’s motion
19    to retax costs, in the amount of $148,414.95. To the extent the parties ask the court to take
20    judicial notice of various documents, mostly consisting of state court orders, those requests
21    are DENIED AS MOOT.
22          IT IS SO ORDERED.
23      DATED: August 25, 2020
                                                      For JEFFREY T. MILLER
24
                                                      United States District Judge
25
26
27
28

                                                     21
                                                                                       19cv706 JM (BGS)
